Citation Nr: 0840715	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for hypothyroidism.

2. Entitlement to service connection for chest pain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from March 3, 1975 to April 11, 1975 and 
had subsequent reserve service from December 1975 to June 
2001, with several periods of ACDUTRA, including from June 
12, 1999 to June 26, 1999.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In 
correspondence received in January 2004, the appellant 
requested a videoconference hearing at the RO; he was 
scheduled for a Travel Board hearing in June 2006.  He failed 
to report for the hearing, and has not requested that it be 
rescheduled.  The case was previously before the Board in 
October 2006, when it was remanded for further development of 
the evidence.  Originally, the veteran's appeal encompassed 
claims of service connection for a lumbar spine disability 
and for bilateral hearing loss.  A February 2008 rating 
decision granted service connection for degenerative disc 
disease of the lumbar spine, rated 20 percent, and for 
bilateral hearing loss, rated noncompensable; both ratings 
were made effective from March 19, 2002.  Hence, those 
matters are no longer before the Board.  [The veteran has not 
expressed disagreement with the ratings or effective dates 
assigned and indicated in a statement received in July 2008 
that he was satisfied with the February 2008 decision.]

The issue of service connection for hypothyroidism is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action on his part is required.


FINDING OF FACT

The veteran does not have a current underlying disability 
related to chest pain or complaints of chest pain and there 
is no evidence he had chest pain or any underlying disability 
at any time during the processing of this claim.


CONCLUSION OF LAW

Service connection for chest pain is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, 
December 2003 and October 2006 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
March 2006 and October 2006 letters informed the veteran of 
disability rating and effective date criteria.  Notably, an 
April 2008 supplemental statement of the case (SSOC) 
subsequently readjudicated the claim after further evidence 
was received.  He has had ample opportunity to respond/ 
supplement the record and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  

The veteran's pertinent treatment records have been secured.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  The Board has also considered whether a 
VA examination is necessary.  There is no evidence that the 
veteran experienced chest pain or a related underlying 
disability during the appeal period.  As there is no current 
disability, a VA examination is not necessary.  See 38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet App 79 (2006).  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (to include ACDUTRA).  38 U.S.C.A. §§ 101(24), 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In May 2002, the RO notified the veteran that it was unable 
to locate his complete claims file.  A November 2002 
certification from the National Personnel Records Center 
states that it did not have his service treatment records 
(STRs) on file.  Hence, VA has a heightened duty to assist 
him in developing his claims.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  This duty includes a search for alternate 
source medical records, as well as a heightened obligation on 
the Board's part to explain its findings and conclusions, and 
carefully consider the benefit- of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In November 
2006, the RO obtained the veteran's STRs from June 1990 to 
December 2000.  All records related to treatment for chest 
pain as alleged by the veteran have been associated with the 
claims file; hence, the record does not indicate that any 
pertinent STRs remain outstanding.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").  

The record contains evidence the veteran experienced an 
episode of unstable angina during a period of ACDUTRA in June 
1999; however, there is no evidence that he has experienced 
any chest pain or any underlying disabilities related to 
chest pain since he applied for compensation in March 2002.  

Private medical records are negative for any chest related 
pathology.  March 2002 to July 2002 treatment records note 
that he denied chest pain, pressure, or palpitations and 
physical findings were normal.  The veteran has not indicated 
that there are any outstanding private or VA medical records 
that would show he has a current condition of unstable angina 
or any other condition related to chest pain.  Notably, even 
if there were evidence of chest pain during the appeal 
period, the Court has held that pain alone without a 
diagnosed or underlying malady or condition is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).

As the veteran does not have a current underlying disability 
related to chest pain and the initial threshold requirement 
for establishing a claim of service connection is not met, 
the preponderance of the evidence is against his claim, the 
benefit of the doubt doctrine does not apply, and the claim 
of service connection for chest pain must be denied.




ORDER

Service connection for chest pain is denied.


REMAND

As previously noted, VA has been unable to obtain all of the 
veteran's STRs.  In such a situation VA has a heightened duty 
to assist the veteran.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

STRs obtained in conjunction with the October 2006 remand 
show that on March 1996 service examination, the veteran 
reported that he had thyroid trouble.  It was clinically 
noted that he had a thyroid problem and was taking Synthroid; 
there was no history of thyroid cancer.  In June 1999 (when 
he was treated for chest pain during ACDUTRA), it was noted 
that he was taking Synthroid.  Based on this evidence, it 
appears clear that hypothyroidism preexisted the implicated 
periods of ACDUTRA; hence, service connection for 
hypothyroidism could only be predicated based on a finding it 
was aggravated by ACDUTRA (requiring a showing that it 
increased in severity beyond the natural progression during a 
period of ACDUTRA).  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

The evidence currently of record is insufficient to decide 
whether there was an increase in the severity of 
hypothyroidism beyond the natural progression of the 
disability during a period of ACDUTRA.  For consideration is 
the severity of the condition prior to, during, and after the 
period(s) of ACDUTRA in question.  For proper consideration 
of these matters, the veteran must first identify the period 
of ACDUTRA during which, he alleges, hypothyroidism was 
aggravated (i.e., increased in severity), then cooperate with 
development of the record for proper consideration of his 
claim, to include identifying all sources of his treatment 
and evaluation for hypothyroidism and providing any releases 
needed to obtain pertinent records.

An October 2006 letter asked the veteran to provide 
information regarding in service and post-service treatment 
for hypothyroidism.  He did not respond.  Notably, the letter 
did not advise him of the provisions of 38 C.F.R. § 3.158(a).  
Section 3.158(a) provides that when evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.  
The duty to assist is not a one-way street.  Here, VA cannot 
obtain evidence critical for proper assessment of the 
veteran's claim without his further assistance.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
asking him to (a) Specify the period or 
period of ACDUTRA during which, he 
alleges, his hypothyroidism was 
aggravated, and (b) Identify all sources 
of treatment or evaluation he has received 
for hypothyroidism and provide any 
releases necessary to obtain records of 
such treatment or evaluation.  Of 
particular interest are any records from 
when hypothyroidism was initially 
diagnosed, and all records of treatment 
since, specifically including any 
treatment during the period(s) of ACDUTRA 
when hypothyroidism is alleged by the 
veteran to have been aggravated, as well 
as all records of treatment for 
hypothyroidism after such ACDUTRA.  In 
conjunction with this development, the 
appellant must be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should verify the period(s) of ACDUTRA 
during which the veteran alleges his 
hypothyroidism was aggravated, and also 
obtain copies of complete records of 
treatment and evaluations for 
hypothyroidism from all sources identified 
by the veteran.  

2.	If any records secured pursuant to the 
request above suggest that hypothyroidism 
may have been aggravated by (increased in 
severity during) a period of ACDUTRA, the 
RO should arrange for the veteran to be 
examined by an appropriate specialist to 
secure a medical opinion as to whether 
such actually occurred.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  The 
examiner should explain the rationale for 
all opinions given, specifically 
commenting on the evidence already of 
record.  Based on examination of the 
veteran and review of the claims file, the 
examiner should provide opinions on the 
following questions: 

a) Did the veteran's hypothyroidism 
permanently increase in severity during 
any specific (verified) period of ACDUTRA?  
If so, identify such period.

b) If there was a measurable permanent 
increase in severity of hypothyroidism 
during a period of ACDUTRA, identify the 
clinical findings supporting such 
conclusion, and also provide an opinion as 
to whether or not such increase was  the 
natural progression of the disability?  

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


